

116 S3687 IS: To take certain actions in response to Saudi Arabia's aggression towards the United States petroleum industry.
U.S. Senate
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3687IN THE SENATE OF THE UNITED STATESMay 12, 2020Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo take certain actions in response to Saudi Arabia's aggression towards the United States petroleum industry.1.Actions in response to Saudi Arabia's aggression towards the United States petroleum industry(a)Removal of United States Armed Forces from Saudi Arabia(1)In generalThe President shall withdraw all members of the United States Armed Forces from Saudi Arabia not later than 30 days after the date of the enactment of this Act.(2)Prohibition on use of fundsBeginning 30 days after the date of the enactment of this Act, no funds may be obligated or expended to maintain a United States Armed Forces presence in Saudi Arabia.(b)Regulation of imports of petroleum and petroleum-Related products or byproducts from Saudi Arabia(1)In generalNot later than 10 days after the date of the enactment of this Act, the President shall regulate, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), importation into the United States of petroleum or any petroleum-related product or byproduct from Saudi Arabia by imposing a tariff with respect to such petroleum or petroleum-related product or byproduct to ensure that the price of such petroleum or petroleum-related product or byproduct is not less than $40 per barrel.(2)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this subsection.(3)Implementation; penalties(A)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this subsection.(B)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of paragraph (1), or any regulation, license, or order issued to carry out that paragraph, shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section. 